Citation Nr: 0709075	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for neuralgia, right side of face, as secondary to the 
service-connected disability of transorbital frontal 
sinusotomy right, for removal of osteoma.

2. Entitlement to a separate compensable evaluation for a 
facial scar.  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from April 1962 to August 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

The veteran initially requested a hearing, but withdrew his 
request in August 2005.

The RO has apparently combined the evaluation for the 
veteran's scar with neurologic dysfunction.  Since there are 
no overlapping manifestations, there is no prohibition 
against separately rating the disabilities.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 
Vet. App. 203 (1993).  


FINDINGS OF FACT

1. Neuralgia, right side of face is manifest by a slight 
hyperesthesia, mild discomfort to palpation in the right 
supraorbital region, and decreased sensation on the right 
supraorbital region pain; there is no evidence of facial 
paralysis or neurological abnormalities to include position 
sensation, light touch, pinprick or vibratory sensations.

2. The veteran's supraorbital scar is visible, depressed, 
dark, and measures four to five 4-5 centimeters in length. 






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent rating 
for neuralgia, right side of face, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.124a; Diagnostic Code 8207 (2006).

2. The criteria for a 10 percent evaluation, but no higher, 
for the right supraorbital scar have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, DC 7800  DC 7800 (2006). 
   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of 
original jurisdiction (AOJ) decision, the claimant must be 
provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  This notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in October 2004 
and May 2005.  The RO provided the veteran notice to his 
claim in a June 2004 letter which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  The notice letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but not notice of the type of 
evidence necessary to establish an effective date or 
disability rating.  However, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claim, no effective date will be assigned 
and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are VA examinations and VA 
treatment records associated with the claims file.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran claims that a higher rating 
for neuralgia, right side of face is warranted.  In support 
of his claim, he stated that he has pains on a regular basis. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  The Board's review of the appeal 
shows that the disability has not significantly changed and a 
uniform evaluation is warranted.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's claim has been evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207.  Under Diagnostic Code 8207, 
the neuralgia, right side of face, is rated as 10 percent 
disabling for moderate incomplete paralysis of the seventh 
cranial (facial) nerve. A 20 percent rating contemplates 
severe incomplete paralysis.  38 C.F.R.      § 4.124a, 
Diagnostic Code 8207. 

VA treatment records from 2002 to 2003 show reports of pain 
originating from the top of the scalp and radiating to 
surgical site.  

At an October 2004 VA examination, the veteran reported pain.  
Examination showed a scar located on the right supraorbital 
region, approximately four to five inches long.  There was a 
depression in the bone ridge palpable in the right 
supraorbital region.  The veteran's extraocular movements 
were intact.  He had mild discomfort to palpation in the 
right supraorbital region and decreased sensation on the 
right supraorbital region.  The veteran's cranial nerves II 
through XII were grossly intact and he had two out of five 
reflexes.  Aside from the decreased sensation noted in the 
supraorbital region, his senses were intact. There was no 
facial asssymetry appreciated.  The examiner found that the 
veteran was status post right supraorbital osteoma removal in 
1963, currently experiencing facial pain and decreased 
sensation at the site of the surgery.  The examiner opined 
that the veteran's symptoms were more likely consistent with 
neuralgia related to his surgery, but it did not appear to be 
limiting him at that time.

At a September 2005 VA examination, the veteran reported a 
stinging sensation in the right supraorbital area  if he 
touches the top of his head in the bald area.  He also 
reported this sensation even without touching the top of  his 
head.  He stated that this happens about three to four times 
a month, lasting less than one minute.  Examination showed a 
scar, dark in color, slightly depressed, non-tender, and five 
by five millimeters in size in the mid-portion of the right 
supraclavicular area.  There was a slight hyperesthesia in 
the area.  The veteran could open and close his eyelids 
without difficulty and there was no evidence of any facial 
paralysis.  A general neurological examination revealed no 
abnormalities including position sensation, light touch, 
pinprick and vibratory sensation.  

In the present claim, a higher rating is not warranted.  In 
order to warrant a higher rating, there must be evidence of 
severe incomplete paralysis.  Here, the VA treatment records, 
the two VA examinations do not show facial paralysis, and the 
veteran has not complained of facial paralysis.  In fact, the 
September 2005 VA examiner specifically stated that there was 
no evidence of any facial paralysis.  Therefore, as there is 
no evidence of facial paralysis or  organic changes, the 
neuralgia, right side of face is best characterized as 
moderate and rated as 10 percent disabling.  In essence, the 
Board is presented with a disability characterized by some 
sensory changes and pain.  However, there are no  organic 
changes and the nerve is not otherwise impaired.  

As previously noted, the veteran has a scar for which there 
are no overlapping manifestations; thus the Board will rate 
the scar separately.  Esteban, 6 Vet. App. at  261, citing 
Brady, 4 Vet. App. at 203.  At the VA examinations, examiners 
described the veteran's scar as either 5milimeters in length 
or four to five centimeters in length.  The scar is in the 
supraorbital region and is therefore visible.  The scar is 
also dark and depressed.  In essence, the Board is presented 
with evidence of characteristics of disfigurement.  
Accordingly, a 10 percent evaluation is warranted under 38 
C.F.R. § 4.71a, DC 7800.    
 
However, an evaluation in excess of 10 percent is not 
warranted.  The scar does not measure at least thirteen 
centimeters and is less than .6 centimeters in width.  The 
scar is not adherent and the hyperpigmented area measures 
less than six square inches.  The skin is not indurated or 
inflexible or abnormal and any soft tissue loss does not 
approximate an area exceeding six square inches.  The 
disability does not result in gross distortion or asymmetry 
or have four or more characteristics of disfigurement.

Finally, an extra-schedular rating under 38 C.F.R. § 3.321(b) 
also is not warranted. Though the veteran reports that he 
experiences daily pain, there are no frequent periods of 
hospitalization. As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b).

The Board notes that the veteran believes his neuralgia, 
right side of face, is worse than contemplated by the 10 
percent rating.  Additionally, the Board notes that the 
veteran states that the current rating indicates that there 
is no problem and offers his service medical records as 
support for his assertions.   However, while the veteran is 
competent as a lay person to report that on which he has 
personal knowledge, he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on average impairment of earning capacity. 38 
U.S.C.A. § 1155.  Therefore, the rating assigned to the 
veteran's disability is not a reflection of what happened 
during the veteran's military service, but rather a 
reflection on his average impairment of earning capacity.
 
The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is an initial rating in 
excess of 10 percent for  neuralgia, right side of face, and 
a 10 percent evaluation is warranted for the right 
supraorbital scar.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the increased rating claim for neuralgia, right side 
of face, this doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).    









ORDER

An initial rating in excess of 10 percent for neuralgia, 
right side of face, as secondary to the service-connected 
disability of transorbital frontal sinusotomy right, for 
removal of osteoma is denied

A separate 10 percent evaluation for right supraorbital scar 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


